DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10 and 18 each recites a number limitations with “if” conditions. Examiner submits that “if” statement does not positively claim the subject matter and renders parts of the claims optional or indefinite. Examiner respectfully suggests to change the “if” language to “when” or “in response to” which concretely define the functionality of the claimed system or method to obviate this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pauliac et al. (Pub. No.: US 2015/0149765, hereinafter Pauliac) in view of Miyamoto (Pub. No.: US 2003/0235307).
Regarding claim 1: Pauliac discloses A method, comprising:
receiving, with a first user device, first persona data associated with a first user from at least one publisher system (Pauliac - [0052]: This list of criteria may for example take the form of a targeting data entry form);
generalizing, with the first user device, the first persona data to form first generalized persona data (Pauliac - [0052]: These targeting data are used to build a profile of the user. The form includes fields to be completed by the user, which may relate among other things to their centres of interest, pastimes, opinions and/or physical characteristics (weight, height, age, sex etc.));
generating, with the first user device, a session key (Pauliac - [0048]: set of three keys is generated during the initialisation phase. The set of three keys is then sent to the terminal 10 to be saved);
communicating, with the first user device, the first ciphertext and first user identity data to a mediator system (Pauliac - [0059]: In a step 28, the anonymisation server 13 prepares an anonymisation message comprising the anonymised identification data and the encrypted profile data received from the profile message. That anonymisation message is then sent by the anonymisation server 13 to the collection server 12), the first user identity data associated with an identity of the first user (Pauliac - [0058]: The identification data may be the identification address of the terminal 10; [0039]: The address of the user's terminal 10 is an identifier that allows said terminal to set up communication and receive messages. That identification address may be any identifier associated with the user);
receiving, with the first user device, a first encrypted targeted advertisement based on the first generalized persona data from the advertisement network system via the mediator (Pauliac - [0061]: In a step 30, the collection server 12 searches its database for a targeted advertisement corresponding to a visual or audio message with characteristics that best match the user's profile data. [0063]: In a step 31, the collection server 12 encrypts that targeted advertisement with the message key MK extracted from its database. In a step 32, the collection server 12 prepares a targeted message comprising encrypted identification data and the encrypted targeted advertisement. The targeted message is then sent to the anonymisation server 13. … The anonymisation server 13 then sends the encrypted targeted advertisement to the addressee terminal 10 identified by the identification data); and
decrypting, with the first user device, the first encrypted targeted advertisement with the session key to form a first targeted advertisement (Pauliac - [0063]: In a step 34, the terminal 10 decrypts the encrypted targeted advertisement with the message key MK extracted from its database).
However Pauliac doesn’t explicitly teach, but Miyamoto discloses: encrypting, with the first user device, the first generalized persona data and the session key with a first public key of an advertisement network system to form a first ciphertext (Miyamoto - [0040]: the removed data and the binary data of the session key are combined using the combining means and then encrypted by the public-key encryption means (RSA) using a public key so as to generate an encryption block)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pauliac with Miyamoto so that a cipher text with content data and a session key is generated . The modification would have allowed the system to create an encrypted block including data and key. 
Regarding claim 9: this claim defines a system claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 1. 
Regarding claim 17: this claim defines a computer program product claim that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 1. 

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pauliac et al. (Pub. No.: US 2015/0149765, hereinafter Pauliac) in view of Miyamoto (Pub. No.: US 2003/0235307) and Carlson (Pub. No.: US 2013/0013508).
Regarding claims 4 and 12: Pauliac as modified discloses communicating, with the mediator system, the first ciphertext and the first [pseudo-]identity data to the advertisement network system (Pauliac - [0059]: In a step 28, the anonymisation server 13 prepares an anonymisation message comprising the anonymised identification data and the encrypted profile data received from the profile message. That anonymisation message is then sent by the anonymisation server 13 to the collection server 12).
However, Pauliac as modified doesn’t explicitly teach but Carlson discloses generating, with the mediator system, first pseudo-identity data associated with the first user identity data (Carlson - [0062]: The payment processing network 110 may then generate a pseudo primary account number corresponding to a primary account number and return the pseudo primary account number to the source of the request using the communications network 116).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pauliac and Miyamoto with Carlson so that a pseudo-identity is generated . The modification would have allowed the system to use the pseudo account identifier to conduct one or more transactions (Carlson - [0020]). 
Regarding claims 5 and 13: Pauliac as modified discloses further comprising:
decrypting, with the advertisement network system, the first ciphertext with a first private key of the advertisement network to form the first generalized persona data and the session key (Miyamoto - [0041]: the encryption block is decrypted by public key decryption means using an RSA-type secret key and then decomposed into the removed data and the binary data (128 bits) corresponding to the session key);
Pauliac - [0061]: In a step 30, the collection server 12 searches its database for a targeted advertisement corresponding to a visual or audio message with characteristics that best match the user's profile data);
encrypting, with the advertisement network system, the first targeted advertisement with the session key to form the first encrypted targeted advertisement (Pauliac - [0063]: In a step 31, the collection server 12 encrypts that targeted advertisement with the message key MK extracted from its database. In a step 32, the collection server 12 prepares a targeted message comprising encrypted identification data and the encrypted targeted advertisement); and
communicating, with the advertisement network system, the first encrypted targeted advertisement and the first pseudo-identity data to the mediator system (Pauliac - [0063]: In a step 32, the collection server 12 prepares a targeted message comprising encrypted identification data and the encrypted targeted advertisement. The targeted message is then sent to the anonymisation server 13).
Miyamoto is combined with Pauliac herein for similar obviousness reasons and motivation and the same rationale as stated for claim 1.
Regarding claims 6 and 14: Pauliac as modified discloses further comprising:
determining, with the mediator system, the first user identity data based on the first pseudo-identity data (Carlson - [0071]: Using the data stored when the pseudo primary account number was generated or received 218, the pseudo primary account identifier can be converted to the primary account identifier 232); and
communicating, with the mediator system, the first encrypted targeted advertisement to the first user device based on the first user identity data (Pauliac - [0063]: The anonymisation server 13 then sends the encrypted targeted advertisement to the addressee terminal 10 identified by the identification data).
Carlson is combined with Pauliac and Miyamoto herein for similar obviousness reasons and motivation and the same rationale as stated for claim 4.

Allowable Subject Matter
Claims 2-3, 7-8, 10-11, 15-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112b and double patent rejection, set forth in this Office action, are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance will be furnished upon allowance of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FARRUGA et al.  (Pub. No.: US 2013/0124866) - Client-server system with security for untrusted server
Treinen et al. (Pub. No.: US 2013/0191629) - Secure group-based data storage in the cloud
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437